Exhibit 10.2

 

SEPARATION AGREEMENT

 

This is an Agreement and Release (“Agreement”) between Raymond E. Winborne Jr.
(“Executive”) and First Data Corporation (“FDC”) and First Data Holdings, Inc.
(FDC and First Data Holdings, Inc. are individually and collectively referred to
as the “Company” in this Agreement), whereby Executive’s employment will
terminate effective September 30, 2014 (“Termination Date”).

 

1.             Payments and Benefits.  In consideration for Executive’s
execution of this Agreement, but subject to the terms of this Agreement, the
Company agrees to provide to Executive the following payments and benefits:

 

(a)                                 Executive will receive semi-monthly payments
in installments of $61,458.33, less tax withholding and other legally allowed
deductions, paid in accordance with the Company’s regular payroll practices,
commencing on October 1, 2014 and continuing until September 30, 2015 (the
“Separation Period”).    The total amount of payments made under this paragraph
shall be $1,475,000.00 (“Separation Payments”).

 

(b)                                 Executive and eligible dependents will
continue to be eligible for coverage under FDC’s medical, dental and vision
plans until September 30, 2015, subject to the terms of the relevant plans, the
Company’s policies applicable to similarly situated employees as amended from
time to time, and the remaining provisions of this subparagraph (b).  The cost
to Executive of such coverage and the terms and conditions of such coverage
during the Separation Period shall be the same as those applicable to similarly
situated active employees during such period.  Thereafter, Executive (and his
eligible dependents) shall lose Company-sponsored group health coverage unless a
timely election is made for continued group health coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”).   
In the event Executive becomes eligible to receive benefits under a subsequent
employer’s benefit program, Executive’s continued benefit coverage shall cease
unless a timely election is made for COBRA.  From and after the beginning of the
Separation Period, Executive will not be eligible to continue active
participation in any other FDC benefit plan, program or perquisite, including,
but not limited to, long-term incentive compensation, 401(k), life insurance,
long-term disability coverage, or any other plan or policy.  Details about
specific plan coverage, conversion and distribution eligibility will be provided
separately.  Information on electing COBRA coverage will be provided at the
conclusion of group health plan eligibility

 

(c)                                  Unless Executive (i) substantially fails to
perform his employment duties consistent with his past practices prior to the
filing of the second quarter 10-Q or (ii) thereafter substantially fails to
perform such transitional duties as may be requested by the CEO prior to his
Termination Date, Executive will be eligible to receive a prorated bonus for
2014 in the amount of $600,000.00, less tax withholding and other legally
allowed deductions.  Payment of this bonus will be made on or before October 31,
2014.

 

(d)                                 Pursuant to their governing terms and
conditions, Executive will retain all options and restricted stock awards he
received prior to his Termination Date.  All such awards that are not vested as
of the Termination Date will continue to vest until December 31, 2015.  On that
date, any yet unvested options and restricted shares shall be forfeited on a
prorated basis, based on full months elapsed since the grant date.    Executive
will not receive any additional options or restricted stock awards after his
Termination Date.

 

If no Qualified Public Offering (as defined in the Management Stockholder’s
Agreement (the “MSA”)) of the 2007 Stock Incentive Plan for Key Employees of
First Data Corporation) has occurred prior to December 31, 2015, Company agrees
to exercise, at the next regularly scheduled meeting of its Board of Directors,
its Call Rights on all vested shares, options and restricted stock awards then
held by Executive, at the fair market value then determined by the Board in
accordance with the MSA.

 

--------------------------------------------------------------------------------


 

(e)                                  In the event of Executive’s death during
the Separation Period, the remaining Separation Payments will be paid to
Executive’s estate.

 

2.             Complete Release.  In consideration of those payments and
benefits listed above which are payable only under this Agreement, Executive
agrees to and does knowingly  voluntarily release and discharge the Released
Parties (defined in next paragraph) from any and all claims, causes of action
and demands of any kind, whether known, or unknown, asserted or unasserted,
which Executive has, ever has had, or ever in the future may have and which are
based on acts or omissions occurring up to and including the date of this
Agreement.  Included in the release set forth in the preceding sentence, without
limiting its scope, are: (i) claims for attorney’s fees, costs or expenses;
(ii) whistleblower and retaliation claims; (iii) claims for discrimination
and/or harassment based on sex, age, race, religion, color, creed, disability,
citizenship, national origin, ancestry, sexual orientation, or any other factor
protected by federal, state, or local discrimination law such as Title VII of
the Civil Rights Act of 1964, and the Age Discrimination in Employment Act of
1967, each as amended; (iv) claims for unpaid or withheld wages, severance,
benefits, bonuses, incentive and/or other compensation of any kind; as well as
(v) claims arising under any other federal, state or local employment or labor
laws (e.g. Employee Retirement Income Security Act of 1974, wage and hour
laws, etc.), and/or under contract or tort and which are related to or arising
from Executive’s employment with the Company or the termination of that
employment.  This release does not extend to (A) those rights which as a matter
of law cannot be waived; (B) claims, causes of action or demands of any kind
that may arise after the date this Agreement is executed and that are based on
acts or omissions occurring after such date; or (C) claims for indemnification
or contribution under any operative documents of the Company or its Affiliates,
or claims for coverage under any D&O policy applicable to Executive.

 

For purposes of this Agreement, “Released Parties” means the Company, its
subsidiaries and Affiliates, their agents, executives, directors, officers,
employees and their predecessors and successors and the subsidiaries,
Affiliates, agents, executives, directors, officers and employees of such
predecessors and successors.   “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person.  
As used in this paragraph, “control” means the power to direct the management or
affairs of a Person, and “ownership” means the beneficial ownership of at least
5% of the voting securities of the Person.  The Company will be deemed to
control any settlement network in which it has any equity ownership.  As used in
this paragraph, “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, association, organization or other
entity.

 

3.             Return of Company Property.  On or before the Termination Date,
Executive will resign from all titles and positions with the Company by
executing the resignation letter attached as Exhibit A hereto.  Executive will
also return to the Company all property within Executive’s possession belonging
to:  (i) the Company, its subsidiaries or Affiliates; (ii) any customers of the
Company or such subsidiaries or Affiliates; or (iii) any entity with whom the
Company, its subsidiaries or Affiliates has entered into a confidentiality
agreement.  Such items include, but are not limited to, reports, maps, files,
memoranda, records, credit cards, keys, passes, customer lists, information,
forms, software, formulas, plans, documents, systems, designs, methodologies,
product features, technology, and other written and computer material, equipment
and access codes, and copies of same that Executive has requested or received,
prepared or helped to prepare in connection with Executive’s employment with the
Company.  Executive will not at any time, now or thereafter, retain any copies,
duplicates, reproductions or excerpts of such property.

 

4.             Restrictive Covenant Agreement.  Executive understands that he is
required to abide by the Restrictive Covenant Agreement, attached as Exhibit B,
which is incorporated herein by reference.  Additionally, Executive agrees
Executive will continue to comply with and is bound by the post-employment
obligations contained in Section 23 of the MSA which is attached as Exhibit C. 
If Executive materially breaches any terms of this Agreement including Exhibits
B and C, all payments shall terminate under this Agreement subject to and as
provided in paragraph 11 of this Agreement.

 

5.         Commencing Another Position.  If Executive obtains employment with
the Company or one of its subsidiaries or Affiliates, any and all further
payments or benefits under this Agreement will cease as of the date of such
employment.  If Executive obtains employment with a non-competing entity, as per
the terms of Exhibits B and C, payments and benefits under this Agreement will
continue, subject to the restrictions in paragraph 1(b) regarding health care
benefits.  It is Executive’s obligation to immediately advise the Company of any
subsequent employment and provide all information reasonable requested by the
Company to determine the treatment of the payment and

 

--------------------------------------------------------------------------------


 

benefits hereunder.  The Executive will reimburse the Company for any payments
or benefits provided on or after the date of his subsequent employment that are
to be forfeited pursuant to this paragraph.

 

6.             Cooperation.  Executive agrees to cooperate fully with the
Company, its financial and legal advisors, and/or government officials in any
claims, investigations, administrative proceedings, lawsuits, and other legal or
business matters, as reasonably requested by the Company.  To the extent that it
is consistent with the Company’s by-laws, certificate of incorporation and
applicable laws, the Company will engage legal counsel of its choosing to
represent Executive if necessary in connection with such cooperation.  If for
any reason the Company determines that a conflict of interest may exist between
Executive and the Company, the Company may require Executive to obtain separate
counsel.  The Company will reimburse (to the extent such reimbursement is
permitted by the Company’s by-laws, certificate of incorporation and applicable
laws) Executive for documented, reasonable and necessary out-of-pocket travel
expenses and legal fees as are required and which he incurs in complying with
his obligations under this paragraph.

 

7.             Confidentiality, Non-Disclosure and Non-Disparagement.  Executive
agrees to maintain the terms and conditions of this Agreement in the strictest
confidence and agrees not to disclose any of the terms of this Agreement unless
and to the extent such disclosure is made in the public filings of the Company,
is required by law, or is required to secure advice from a legal or tax advisor
or outplacement provider.  This obligation extends to Executive’s agents,
including all tax advisors, who Executive must duly notify of the confidential
nature of the content of this Agreement and of their confidential obligations
under this Agreement.  Notwithstanding the foregoing, this restriction on
disclosure shall not apply with respect to providing any subsequent employer the
content of Exhibits B and C.  Executive agrees not to make any disparaging
comments about the Company or its subsidiaries and Affiliates (including the
products and services of the Company or its subsidiaries and Affiliates), or any
of their officers, directors, representatives, employees and agents.

 

8.             Severability and Governing Law.  In the event that any provision
of this Agreement is deemed unenforceable, Executive agrees that a court of
competent jurisdiction will have maximum authority, as permitted by law, to
reform such provision and cause it to be enforceable.  The provisions in this
Agreement are severable, and if any provision is determined to be prohibited or
unenforceable in any jurisdiction, the remaining provisions will nevertheless be
binding and enforceable.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law.

 

9.             Non-Admission.  Nothing in this Agreement is intended to or shall
be construed as an admission by the Company or any of the other Released Parties
that it violated any law, interfered with any right, breached any obligation or
otherwise engaged in any improper or illegal conduct with respect to Executive
or otherwise.  The Released Parties expressly deny any such improper or illegal
conduct.

 

10.          Other Agreements and Successorship.  Executive acknowledges that
this Agreement is the entire agreement between the Company and Executive.  The
Executive also acknowledges that Executive has not relied on any other
representations or statements, written or oral, by the Released Parties or their
employees or agents concerning the terms of the Agreement or any other matters
not contained in this Agreement.

 

This Agreement inures to the benefit of any successors or assigns of the Company
and Employee’s obligations apply equally to the Company and its successors and
assigns.

 

11.          Consideration and Remedy.   Executive acknowledges that the first
installment that will become payable to him under this Agreement is
consideration (the “ADEA Consideration”) for his release and waiver in paragraph
2 of any claims, causes of action and demands of any kind arising under the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA Released
Claims”).  Executive also acknowledges that the remainder of the amount payable
to Executive as payments and benefits described in paragraph 1(a) of this
Agreement are consideration (the “Other Consideration”) for (a) the Executive’s
release and waiver in paragraph 2 of any claims, causes of action and demands of
any kind other than the ADEA Released Claims (the “Other Released Claims”) and
(b) the Executive’s obligations pursuant to this Agreement.  In the event:
(i) the Executive breaches or threatens to breach any of the terms of this
Agreement (excluding ADEA Released Claims); (ii)  Executive challenges the
enforceability of this Agreement as to any of the Other Released Claims; or
(iii) the Company discovers Executive has engaged in any act constituting Cause
(as defined in the First Data Corporation Severance/Change in Control Policy
(Executive Committee Level)) or violated any material Company policy before
Executive’s Termination Date, the Company will be entitled to immediately cease
providing to Executive the Other Consideration and any other benefits under this
Agreement and Executive shall repay to Company all of the Other

 

--------------------------------------------------------------------------------


 

Consideration Executive has received as of the date the Other Consideration has
ceased.  The Company will also be entitled to any remedies available in law or
equity.

 

12.          Section 409A.  Payments under this Agreement are intended to be
exempt from, or comply with, Internal Revenue Code Section 409A (“409A) and the
Agreement will be interpreted to achieve this result.  In no event is the
Company responsible for any tax or penalty owed by Executive with respect to
payments under this Agreement.

 

13.          Paragraph Headings.  The paragraph headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions in this Agreement.

 

14.          Review Period and Revocation.  Executive acknowledges that he was
given 21 days to review this Agreement and the attached Exhibits A, B, and C
from the time he received it.  Executive acknowledges that the Company has made
no promises to him other than those contained in this Agreement.  COMPANY HEREBY
ADVISES EXECUTIVE IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.  Executive is further advised that he has 7 days after he signs this
Agreement to revoke it by notifying the Company of such revocation in writing.
No payments under Paragraph 1 will be made until this revocation period has
expired.  In the event Executive revokes this Agreement as specified in this
paragraph, the Company will deem this Agreement to be void in its entirety, in
which case neither party will be bound by its terms and no payment will be made
or benefit provided to him or retained by him under this Agreement.

 

Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this Agreement. Executive acknowledges that
Executive’s signature below constitutes a knowing and voluntary execution of
this Agreement and Executive signs the Agreement of Executive’s own free will
and it is Executive’s intention to be bound by its terms.

 

Dated this 5th day of August 2014.

 

 

/s/ Raymond E. Winborne Jr.

 

Raymond E. Winborne Jr.

 

FIRST DATA CORPORATION

 

 

 

By:

/s/ Frank Bisignano

 

 

 

Its:

CEO

 

 

 

 

 

FIRST DATA HOLDINGS, INC.

 

 

 

By:

/s/ Frank Bisignano

 

 

 

Its:

CEO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESIGNATION LETTER

 

                              , 2014

 

Mr. David R. Money

Executive Vice President, General Counsel & Secretary

First Data Corporation

6855 Pacific Street, AK310

Omaha, NE 68106

 

Dear David:

 

I hereby submit my resignation as a director, officer or any other
elected/appointed position of First Data Holdings Inc. and First Data
Corporation and all of their direct and indirect subsidiaries effective
                                    , 2014.

 

I understand that by signing this letter it does not impact my employment with
these entities.

 

Sincerely,

 

 

 

Raymond E. Winborne Jr.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESTRICTIVE COVENANT AGREEMENT

 

For purposes of this Exhibit A, “Company” refers to First Data Corporation or
its subsidiaries or Affiliates (as defined in the Agreement) for which Executive
worked (for purposes of this Exhibit A individually and collectively referred to
as the “Company”).

 

Executive agrees that the Company is engaged in a highly competitive business
and has expended, and continues to expend, significant money, skill, and time to
develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information.  Executive agrees that Executive’s
work for the Company has brought Executive into close contact with many of the
Company’s customers, Trade Secrets, Confidential Information, and Third Party
Information (as defined below) and the Company has provided Executive access to
such information to perform Executive’s job duties, the disclosure of which
would cause the Company significant and irreparable harm. Executive recognizes
that any unauthorized disclosure of Third Party Information could breach
non-disclosure obligations or violate applicable laws or Company policy. 
Executive further agrees that the covenants in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests in its customer
relationships, Trade Secrets, Confidential Information, and Third Party
Information (as defined in Section I below).

 

I.                                        Nondisclosure of Trade Secrets,
Confidential Information and Third Party Information. Executive agrees that for
so long as the pertinent information or documentation remains a Trade Secret,
Executive will not use, disclose, or disseminate to any other person,
organization, or entity or otherwise employ any Company Trade Secrets. 
Executive further agrees that during and after Executive’s employment with the
Company, Executive will not use, disclose, or disseminate to any other person,
organization, or entity or otherwise employ any Company Confidential
Information. The obligations set forth herein shall not apply to any Trade
Secrets or Confidential Information which shall have become generally known to
competitors of the Company through no act or omission of Executive, nor shall
the obligations set forth herein apply to disclosures made pursuant to the
Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7245.  Executive agrees that for so long
as the pertinent information or documentation is subject to protection under
Company nondisclosure obligations, policy or applicable law but in any event not
less than two (2) years, Executive will not use, disclose, or disseminate to any
other person, organization, or entity or otherwise employ any Third Party
Information.

 

A.                                    Company “Confidential Information” means
any data or information and documentation, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

1.                                      Financial information, including but not
limited to earnings, assets, debts, prices, fee structures, volumes of purchases
or sales, or other financial data, whether relating to the Company generally, or
to particular products, services, geographic areas, or time periods; and

 

2.                                      Supply and service information,
including but not limited to information concerning the goods and services
utilized or purchased by the Company, the names and addresses of suppliers,
terms of supplier service contracts, or of particular transactions, or related
information about potential suppliers, to the extent that such information is
not generally known to the public, and to the extent that the combination of
suppliers or use of particular suppliers, though generally known or available,
yields advantages to the Company the details of which are not generally known;
and

 

3.                                      Products, planning information,
marketing strategies, marketing results, forecasts or strategies, customer
profiles customer lists, sales estimates, business plans, and internal
performance results relating to the business activities of the Company.

 

B.                                    “Third Party Information” means any data
or information of the Company’s customers, suppliers, consumers or employees
that the Company is prohibited by law, contract or Company policy from
disclosing.  By way of example such information includes but is not limited to:

 

1.                                      Product specifications, marketing
strategies, pricing, sales volumes, discounts;

 

--------------------------------------------------------------------------------


 

2.                                      Nonpublic personal information regarding
consumers, including but not limited to names, addresses, credit card numbers,
financial transactions, and account balances;

 

3.                                      Personnel information of other
employees, including but not limited to other employees’ personal or medical
histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance, skills, qualifications and abilities,
or other employee information (nothing in this provisions, however, is intended
to prohibit Executive from disclosing to others information about Executive’s
compensation or Executive’s working conditions); and

 

4.                                      Customer information, which is not
protected by a separate confidentiality agreement, including but not limited to
any compilations of past, existing or prospective customers, agreements between
customers and the Company, status of customer accounts or credit, the identity
of customer representatives responsible for entering into contracts with the
Company, specific customer needs and requirements, or related information about
actual or prospective customers or other nonpublic consumer information.

 

II.                                   Non-Competition.

 

A.                                    Executive agrees that the Company is
engaged in a highly competitive business. Executive agrees that due to
Executive’s position, engaging in any business which is competitive with the
Company will cause the Company great and irreparable harm. Executive agrees that
Executive’s work for the Company has brought Executive into close contact with
many of the Company’s customers, Trade Secrets, Confidential Information, Third
Party Information, and other proprietary information. Executive further agrees
that the covenants in this Exhibit B are reasonable and necessary to protect the
Company’s legitimate business interests in its customer relationships, Trade
Secrets, Confidential Information, Third Party Information, and other
proprietary information.

 

B.                                    Except as prohibited by law, Executive
agrees that for twenty-four (24) months after the cessation of employment with
the Company for any reason, Executive shall not, on Executive’s behalf or on
another’s behalf, perform or offer the same or substantially the same functions
or job duties or products or services that Executive performed or offered for
the Company, on behalf of any business enterprise engaging in activities that
compete with the business activities of the Company for which Executive had
responsibility during the last twenty-four (24) months of Executive’s employment
with the Company.

 

C.                                    Executive agrees that prospective
employers exist such that employment opportunities are available to Executive
which would not be in violation of this Section II.  Executive further agrees
that this Section II is reasonable in scope and does not constitute a restraint
of trade with respect to Executive’s ability to obtain alternate.

 

D.                                    The foregoing restriction in subsection
(B) is limited to the geographic area that is the same or substantially similar
to the geographic area Executive serviced at the time of Executive’s
termination.

 

III.                              Non-Solicitation of Customers.  Executive
agrees that, for twenty-four (24) months after the cessation of Executive’s
employment with the Company, Executive will not solicit, contact, or call upon
any customer, customer referral source, or prospective customer of the Company
for the purpose of offering the same or substantially similar products or
services provided by the Company for which Executive had responsibility during
the last two (2) years of Executive’s employment.  This restriction shall apply
only to any customer, customer referral source, or prospective customer of the
Company:  1) with whom Executive had contact during the last twenty-four (24)
months of Executive’s employment with the Company; 2) about whom Executive
obtained confidential information while employed by the Company; or 3) about
which Executive received compensation or earnings during the two (2) years prior
to Executive’s termination from employment.  For the purpose of this
Section III, “contact” means interaction between Executive and the customer,
customer referral source, or prospective customer which takes place to further
the business relationship, coordinating or supervising the customer or
prospective customer relationship, or making sales to or performing services for
the customer or prospective customer on behalf of the Company.

 

IV.                               Non-Solicitation of Employees.  For
twenty-four (24) months after the cessation of employment with the Company,
Executive will not recruit, hire, or attempt to recruit, directly or by
assisting others, any employee of the Company with whom Executive had contact or
about whom Executive learned Trade Secrets, Confidential Information or Third
Party Information during Executive’s last twenty-four (24) months of employment
with the Company.  For the purposes of this Section IV, “contact” means any
business-related interaction between Executive and the other employee.

 

--------------------------------------------------------------------------------


 

V.                                    Successorship.  As part of this provision,
Executive understands and agrees that should Executive become employed by
another entity owned or otherwise affiliated with First Data Corporation (such
as its divisions or unincorporated affiliates), the obligations of this
Agreement follow Executive to such other entity automatically and without
further action, and that entity becomes the “Company” within the meaning of this
Agreement.

 

VI.                               Injunctive Relief.  Executive understands,
acknowledges, and agrees that in the event of a breach or threatened breach of
any of the covenants contained in this Agreement, the Company shall suffer
irreparable injury for which there is no adequate remedy at law, and the Company
will therefore be entitled to temporary, preliminary, and/or permanent
injunctive relief, without bond or other security from the courts, enjoining
additional breaches and threatened breaches.  Executive further acknowledges
that the Company also shall have the right to seek a remedy at law as well as or
in lieu of equitable relief in the event of any such breach.

 

Executive acknowledges that Executive has carefully read, reviewed and fully
understands the restrictive covenants contained in this Exhibit 2 and agrees to
be bound by its terms.

 

This Agreement is dated the              day of                     , 2014.

 

ON BEHALF OF

 

COMPANY

EXECUTIVE

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Co-Head of Human Resources

 

Raymond E. Winborne Jr.

 

 

 

Employee ID #227143

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECTION 23 OF THE MANAGEMENT STOCKHOLDER AGREEMENT

CONFIDENTIAL INFORMATION; COVENANT NOT TO COMPETE;

COVENANT NOT TO SOLICIT

 

(a)           In consideration of the Company entering into this Agreement with
the Management Stockholder, the Management Stockholder shall not, directly or
indirectly:

 

(i)            at any time during or after the Management Stockholder’s
employment with the Company or its subsidiaries, disclose any Confidential
Information pertaining to the business of the Company or any of its subsidiaries
or the Investors or any of their respective Affiliates, except when required to
perform his or her duties to the Company or one of its subsidiaries, by law or
judicial process;

 

(ii)           at any time during the Management Stockholder’s employment with
the Company or its subsidiaries and for a period of two (2) years thereafter,
directly or indirectly, act as a proprietor, investor, director, officer,
employee, substantial stockholder, consultant, or partner in any business that
directly or indirectly competes, at the relevant determination date, with the
business of the Company, any Investor or any of their respective Affiliates in
any geographic area where the Company or its Affiliates manufactures, produces,
sells, leases, rents, licenses or otherwise provides products or services;

 

(iii)          at any time during the Management Stockholder’s employment with
the Company or its subsidiaries and for a period of two years thereafter,
directly or indirectly (A) solicit customers or clients of the Company, any of
its subsidiaries, the Investors or any of their respective Affiliates to
terminate their relationship with the Company, any of its subsidiaries, the
Investors or any of their respective Affiliates or otherwise solicit such
customers or clients to compete with any business of the Company, any of its
subsidiaries, the Investors or any of their respective Affiliates or (B) solicit
or offer employment to any person who is, or has been at any time during the
twelve (12) months immediately preceding the termination of the Management
Stockholder’s employment employed by the Company or any of its Affiliates;

 

provided that in each of (ii) and (iii) above, such restrictions shall not apply
with respect to any Investor or any of their Affiliates that is not engaged in
any business that competes, directly or indirectly, with the Company or any of
its subsidiaries.  If the Management Stockholder is bound by any other agreement
with the Company regarding the use or disclosure of Confidential Information,
the provisions of this Agreement shall be read in such a way as to further
restrict and not to permit any more extensive use or disclosure of Confidential
Information.  Notwithstanding the foregoing, for the purposes of
Section 23(a)(ii), the Management Stockholder may, directly or indirectly own,
solely as an investment, securities of any Person engaged in the business of the
Company or its Affiliates which are publicly traded on a national or regional
stock exchange or quotation system or on the over-the-counter market if the
Management Stockholder (I) is not a controlling person of, or a member of a
group which controls, such person and (ii) does not, directly or indirectly, own
5% or more of any class of securities of such Person.

 

(b)           Notwithstanding clause (a) above, if at any time a court holds
that the restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area determined to be reasonable under
such circumstances by such court will be substituted for the stated period,
scope or area.  Because the Management Stockholder’s services are unique and
because the Management Stockholder has had access to Confidential Information,
the parties hereto agree that money damages will be an inadequate remedy for any
breach of this Agreement.  In the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce, or prevent any violations of, the provisions hereof (without the
posting of a bond or other security).

 

(c)           In the event that the Management Stockholder breaches any of the
provisions of Section 23(a), in addition to all other remedies that may be
available to the Company, the Management Stockholder shall be required to pay to
the Company any amounts actually paid to him or her by the Company in respect of
any repurchase by the Company of any Options held by such Management Stockholder
and, with respect to Stock, the Management Stockholder shall be required to pay
to the Company such amounts, if any, that the Management Stockholder received in
excess of the price paid by the Management Stockholder in acquiring such Stock,
on a net after-tax basis.

 

--------------------------------------------------------------------------------